DETAILED ACTION
Double Patenting
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,326,768 in view of Shoemake (U.S. 10,495,946). 
Specifically claims 2-4 are taught in Shoemake, see col. 31 line 57- col. 32 line 32. It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a progressive display as taught by Shoemake to indicate the timing or progress of the activity of ‘768


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoof (U.S. 2013/0088154).

Regarding claim 1, Van Hoof teaches an apparatus comprising:
a display surface (display unit 110) configured to present a real-time image of a user;
a light emitting portion (lighting system 140) configured to convey semantic information (see p. 0012, warm light conveys information of light skin, cool light conveys information of dark skin, etc; more specifically conveys “person feature” see p. 0021) to the user with light;
a sensor (sensor system 120) configured to measure a position of the user relative to the light emitting portion and configured to provide a signal that indicates the measured position of the user relative to the light emitting portion (see p. 0069); and
a control unit (control unit 130) coupled to the light emitting portion and the sensor, wherein the control unit is configured  to determine semantic information, regarding at least one of a timing and a quality of a personal care activity by the control unit monitoring performance of the personal care activity by the user, wherein the control unit is configured to control the light emitting portion to convey to the user the semantic information in a form regarding a personal care activity (see p. 0021, “person feature”, which may be skin irregularities, complexion, mood, etc is derived and then presented to person in terms of light changing) and is configured to control the light emitting portion to minimize a shadowing (see p. 0071 minimizes shadowing) and/or color-casting effect (see p. 0067, minimizes color casting based on the skin tone of the user) of the semantic information on the user (recalibrates to achieve most flattering light) and the presented real-time image of the user based on the measured position of the user relative to the light emitting portion (see p. 0039 “position of the person within the predetermined area”;  p. 0045, most flattering light based on feature, including position).
Regarding the recitation of “convey to the user semantic information regarding a personal care activity”, they cannot be relied upon to distinguish over the Van Hoof et al reference because they are seen as intended use/result (i.e., when the claim is directed to a lighting device, any recitation concerning the use or information relayed by the lighting device is not part of the inventive lighting device). Only structural and some functional limitations are given patentable weight. 
“(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
I.e., the use or information of the light from the light emitting portion is immaterial to the device. There is no inherent or implied structure required for the “semantic information regarding a personal care activity. The recitation of such form of the light does not overcome the prior art. 
Regarding claim 2, Van Hoof teaches that the control unit is configured to control the light emitting portion by adjusting brightness or intensity of the light used to convey the semantic information to the user based on the measured position of the2016P00467WOUS_amd_04_17_20.doc4PatentSerial No. 16/315,839Amendment in Reply to Office Action of January 31, 2020 user relative to the light emitting portion (see p. 0038), and wherein the control unit is configured to control the light emitting portion to convey the semantic information to the user based on the measured position of the user relative to the light emitting portion (proximity sensors), and wherein the control unitis configured to control the light emitting portion to convey the semantic information to the user as an updated indication of at least one of the timing and the quality of the personal care activity as the personal care activity of the user progress (each visit light profile changes dependent on user’s sensed health). 

Regarding claim 5, Van Hoof teaches that the light emitting portion comprises a plurality of light emitting elements that convey the semantic information, wherein the control unit is configured to control how many of the plurality of  light emitting elements used to convey the semantic information based on  determined timing of the personal care activity as the personal care activity of the user progress (41, 143, 142; see p. 0045, progression over time, continually updates lighting).  
Regarding claim 6, Van Hoof teaches the light emitting portion comprises an adjustable optical arrangement and a plurality of light emitting elements that convey the semantic information, and wherein the control unit2016P00467WOUS_amd_04_17_20.doc5Patent Serial No. 16/315,839Amendment in Reply to Office Action of January 31, 2020is configured to control the adjustable optical arrangement to change a light emission angle or focus of the light emitted by the light emitting elements based on the measured position of the user relative to the light emitting portion (see p. 0062, beam angle/ direction can be changed either resulting in a changed location of focus).  
The Examiner notes that Van Hoof teaches the ability to change the location of the focus by aiming the light sources in different direction (p. 0062). It is unclear if Van Hoof teaches the ability to change the focal distance, however such has not been claimed. 
Additionally, the Examiner notes that it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have modified Van Hoof to have a lighting structure that can change the focal distance of the light emitted, thereby providing harsher or softer light depending on the best lighting appearance. 
Regarding claim 7, Van Hoof further teaches that the sensor is a first sensor (skin sensor 122), the apparatus further comprising:
a second sensor (camera) coupled to the control unit and configured to obtain one or more images or a video sequence of the user of the apparatus or the first sensor is configured to obtain the one or more images or the video sequence of the user of the apparatus; and 
wherein the control unit is further configured to:
analyze the obtained one or more images or video sequence to determine a shadowing and/or color-casting effect of the light conveying semantic information the user and/or to determine an evenness of lighting on the user (see p. 0061); and
control the light emitting portion based on the measured position of the user relative to the light emitting portion and the determined effect of the light and/or determined evenness of the lighting to minimize the shadowing and/or color-casting effect of the light conveying the light conveying the semantic information provided by the light emitting portion on the user and the presented real-time image of the user (adjusts light based on the person feature). 
Regarding claim 8, Van Hoof teaches that the sensor is a first sensor, the apparatus further comprising:
a second sensor coupled to the control unit and configured to detect an ambient light level or contribution of ambient light or the first sensor (camera) is configured to detect the ambient light level or contribution of the ambient light; and
wherein the control unit is configured to control the light emitting portion to minimize the shadowing and/or color-casting effect of the semantic information provided by the light emitting portion (see p. 0061) on the user and the presented real-time image of the user based on the detected ambient light and the measured position of the user relative to the light emitting portion or the detected contribution of the ambient light (see p. 0072-0077, determines suitable scene, which requires ambient light, and finds the most flattering lighting configured based on the appearance of the user in the fitting room, which requires consideration of the ambient light) and the measured position of the user relative to the light emitting portion. 
It is unclear if Van Hoof teaches the function of minimizing the shadowing or color casting effect based on the detected ambient light. However, Van Hoof teaches minimizing shadowing or color casting on the color and appearance of the skin of the user based on the appearance of the user in the fitting room. The appearance of the user in the fitting room is entirely dependent on the ambient light.
Alternatively the Examiner finds that the consideration of the ambient light would be obvious to a person having ordinary skill in the art to determine the most flattering light of the user as the system specifically takes into consideration the background, i.e. ambient light. 


Claims 1-2, 5-8 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2016/0093081) in view of Shoemake (U.S. 2015/0276187) and Van Hoof as previously presented in the parent application. 
Allowable Subject Matter
Claims 3 and 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claims 3 and 4 recite, inter alia, “configured to control the light emitting portion to express the determined quality as lit proportionate numbers of the plurality of the light emitting diodes as the personal care activity of the user progresses…”
Although the prior art teaches a variety of lighting structures that illuminate based on user progress or task progress, see Shoemake above, it would not be obvious to utilize such in the structure set forth, specifically a real time image display surface that conveys semantic information and minimizes shadowing or color casting effects on the user. I.e. the use of a system to provide both a progress indicator using proportionate LEDs in combination with the sensing and adjusting of the light to minimize shadowing or color casting in the context of a real time display would not be an obvious combination to a person having ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Matthew J. Peerce/Primary Examiner, Art Unit 2875